Citation Nr: 1811276	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Aires F. Robinson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a May 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.

In December 2017, the Veteran filed an informal Motion to Advance on the Docket (AOD) due to his financial hardship along with supporting documents. The Board finds that this is good or sufficient cause to advance the case on the docket. Thus, the AOD motion is granted.

Although the issue certified to the Board was for service connection for PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2017 videoconference hearing, the Veteran reported receiving treatment for his PTSD from the Swedish Hospital.  However, these records do not appear to be of record.  Hence, further development is required.  

In addition, the November 2013 and March 2016 VA examinations are incomplete to make an informed decision on the appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2013 VA examination diagnosed the Veteran with PTSD and major depressive disorder, but did not address the Veteran's two reported stressors (i.e., his military sexual trauma and in-service motor vehicle collision).  The March 2016 VA examination addressed the Veteran's two reported stressors, but did not diagnose him with any mental disorder even though the examiner noted that the Veteran was diagnosed and receiving treatment for PTSD and major depressive disorder.  Even if the Veteran no longer had PTSD or major depressive disorder at the time of the March 2016 VA examination, both disabilities are considered current disabilities for VA purposes as the Veteran was diagnosed with them during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, a supplemental opinion from the March 2016 is warranted.  

Further, the August 2014 opinion by Matthew A. Schreiber, M.D., the Veteran's treating psychiatrist at the Seattle VA medical center, provides that the Veteran's PTSD and depression was greatly impacted by his military service.  The March 2017 opinion by Matthew A. Schreiber, M.D. provides that the Veteran's PTSD is closely related to his in-service motor vehicle collision with a truck.  The Board finds that these opinions are incomplete as they are based on a conclusory rationale and do not address potential incurrent causes, such as the deaths of multiple family members and financial stress.  Hence, a remand is required to afford the Veteran an opportunity obtain a more detailed opinion from Matthew A. Schreiber, M.D.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for the Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder.

2.  Contact the Veteran and request that he provide sufficient information and authorization to request all medical records from Swedish Hospital pertaining to mental health treatment as identified by him during the May 2017 Board hearing. After securing the necessary authorization for release of that information, seek to obtain copies of all records referred to by the Veteran not already of record.
 
3. Also, request the Veteran to obtain a more detailed nexus opinion from Matthew A. Schreiber, M.D. who stated without rationale that the Veteran's PTSD was closely related to his in-service motor vehicle collision with a truck.

4  After the above is completed, to the extent possible, obtain a supplemental VA opinion.  Provide the claims file, including a copy of this REMAND, to the  March 2016 VA examiner, if available for review.  If the March 2016 VA examiner is unavailable, or is unable to render the requested supplemental opinion without examing the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to obtain the answers to the questions posed below.
 
After reviewing the claims file, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder, to include PTSD and major depressive disorder, had its onset during active duty service, or was otherwise etiologically related to service.

All opinions expressed must be accompanied by a complete rationale.

5.  Thereafter, readjudicate the claim.  If the benefit sought is denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




